Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 28, 2022

The Court of Appeals hereby passes the following order:

A22A1398. ALDEN B. THOMAS v. THE STATE.

      In November 2013, a jury found Alden B. Thomas guilty of rape. Thomas’s
conviction was affirmed on appeal. See Case No. A20A0784 (decided Sept. 4, 2020).
In November 2021, Thomas filed a pro se “Motion to Vacate a Void, Illegal, and
Unconstitutional Sentence.” The trial court subsequently granted Thomas’s motion
for the limited purpose of re-sentencing pursuant Upton v. State, 350 Ga. App. 535,
539-540 (3) (829 SE2d 791) (2019). In February 2022, counsel was appointed to
represent Thomas at the re-sentencing hearing. On March 9, 2022, after the hearing,
the trial court re-sentenced Thomas. On April 7, 2022, Thomas filed a pro se notice
of appeal from the amended sentence.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, the record shows that Thomas was
represented by counsel at his re-sentencing hearing, and nothing in the record
indicates that the attorney who represented him at that time either withdrew or was
relieved from representing Thomas. See White v. State, 302 Ga. 315, 318 (2) (806
SE2d 489) (2017) (rejecting defendant’s argument that representation terminates
upon entry of judgment and sentence and holding that it continues for at least 30 days
after entry of judgment). Under these circumstances, Thomas’s pro se notice of appeal
is a legal nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800)
(2018).
Accordingly, the appeal is hereby DISMISSED.
                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              06/28/2022
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                            , Clerk.